Citation Nr: 1420417	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  09-36 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1961 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran requested a Travel Board hearing on his VA Form 9 substantive appeal, but withdrew that request in January 2014.  38 C.F.R. § 20.704(e) (2013).

Based on a letter on file, a previous claim for hearing loss was denied in December 1999, on the basis that the claim was "not well grounded."  There is no rating action on file.  There appears to have been no disagreement from the Veteran and no other action was taken.  The RO has conducted a de novo review of the file in conjunction with this claim.  As this provides the Veteran with the broadest possible review, the Board will do likewise.


FINDINGS OF FACT

1.  The Veteran had significant noise exposure during active duty service.

2.  The Veteran has a current hearing loss disability.  

3.  The Veteran experienced a temporary hearing loss in service that resolved prior to his separation from active duty.

4.  The Veteran's hearing was normal at the time of his separation from active duty, and a sensorineural hearing loss disability was not manifest to a compensable level within the first year following discharge from active duty; hearing loss did not develop as a result of his military service.

5.  Tinnitus is due to hearing loss, did not begin during service, and did not develop as a result of the Veteran's military service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred or aggravated in-service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred or aggravated in-service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Here, the Veteran was sent a letter in March 2008 that fully addressed all VCAA notice elements for service connection claims and was issued prior to the initial RO decision in this matter.  38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, no further development is required with respect to the duty to notify.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's statements, service treatment records, and post-service reports of VA and private treatment and examination.  The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  For the above reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

With chronic disease (as defined in 38 C.F.R. § 3.309(a)) shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

With regard to both hearing loss and tinnitus, the Board concedes that the Veteran has a current disability (including a hearing loss disability that meets the standards of 38 C.F.R. § 3.385), and that he experienced significant in-service noise exposure, as well as a documented case of otitis media.  Thus, he meets the first two prongs of service connection - a current disability, and an in-service injury - for each disability, leaving the question of nexus to be decided.

It is the Veteran's position that both hearing loss and tinnitus had their onset during active duty, and are related to his exposure to jet engine noise while in the Air Force.  He contends that "on [two] separate occasions [he] was taken off the flight line for excessive hearing loss and ringing of [his] ears," and that documented reports of hearing loss in April 1965 "were the beginning of [his] hearing loss and tinnitus."  On his Form 9, he suggested that before his separation, "they wanted to do surgery on [him]," which the Board interprets to mean that the Air Force wanted to perform ear surgery of some type on him.  He also claims that the normal findings on his separation examination should not be considered reliable, because at the time of the examination, "winter was coming and [he] didn't want to stay in North Dako[t]a," so he "just pushed the buttons."  

Evidence

*For each of the audiograms listed below, the Board has converted the pre-October 31, 1967 ASA units of measurement to current ISO units of measurement, by adding the following to measured decibel levels:

HERTZ
500
1000
2000
3000
4000
6000
+15
+10
+10
+10
+5
+10

According to his undated enlistment examination, the Veteran did not have a hearing loss when he entered service:



HERTZ

500
1000
2000
3000
4000
6000
RIGHT
25
20
25
25
25
25
LEFT
30
25
20
25
20
20

Hearing was recorded as the following in January 1963.  



HERTZ

500
1000
2000
3000
4000
6000
RIGHT
25
25
20
15
0
0
LEFT
35
25
10
30
25
30

At the beginning of April 1965, the Veteran was removed from hazardous noise exposure for 40 hours under a Hearing Conservation Program, due to a hearing shift "from Class A to Class C," demonstrated on audiometric testing:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
60
70
70
80
70
90
LEFT
45
60
80
65
70
85

Later in April 1965, the Veteran was again provided audiometric testing, following which he was removed from hazardous noise exposure for 90 days.  The results of that audiogram were improved from the previous testing, and were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
40
35
50
40
35
55
LEFT
40
30
35
40
45
50

In a subsequent April 1965 treatment note, the Veteran was diagnosed with bilateral otitis media.  That note documented irregular use of earmuffs/earplugs in situations where he should have been using both.

The 90-day removal from hazardous noise was cut short one month after it was instituted, when an audiogram from early May 1965 documented "good," Class A hearing:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
20
15
15
10
10
15
LEFT
25
15
15
10
15
25

Audiometric results from the June 1965 separation examination demonstrated that no hearing loss was present:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
10
10
10
10
20
LEFT
15
10
10
5
20
25

Also at the time of his separation examination, the Veteran denied any ear trouble on his Report of Medical History. 

The first documentary evidence of post-service hearing loss is a September 2006 private audiology report, and a separate, undated audiology report.  The September 2006 report included the opinion that "[t]his type of hearing loss can be caused by exposure to loud noises such as jet engines."  

VA provided an examination in August 2008.  At that time, the appellant reported the onset of progressive bilateral hearing loss during active duty.  The Veteran denied using hearing protection in service, but described post-service use of hearing protection during four years of heavy equipment usage, and during recreational target shooting.  The Veteran informed the examiner that he experienced constant bilateral tinnitus beginning during military service.  The audiologist opined (without the benefit of the Veteran's enlistment audiogram), that considering the May 1965 and June 1965 audiograms that documented hearing within normal limits near the time of his separation, that hearing loss was not due to military service, and that tinnitus was secondary to the hearing loss disability.

VA provided a second examination in June 2009.  The Veteran reported bilateral hearing loss since 1963.  At that time, he indicated that he worked on the flight line in the Air Force without ear protection, and participated on the rifle team without hearing protection.  He acknowledged operating heavy equipment post-service for about four years, and denied recreational noise exposure.  The Veteran informed the June 2009 examiner that his tinnitus had been ongoing for many years, but he was not sure when it began.  The examiner opined that the current hearing loss disability was unrelated to service.  After discussing the in-service audiological reports, including the April 1965 reports that documented hearing loss, the examiner explained that "[h]earing loss due to noise exposure would cause a permanent, high frequency hearing loss, rather than a flat, temporary hearing loss seen in April 1965.  Since hearing was normal at separation, and there was no evidence of high frequency hearing loss then, the hearing loss was more likely a post-service occurrence . . . ."  The examiner stated that "[p]ossible etiologies for the hearing loss shown in April 1965 include otitis media or functional hearing loss."  The examiner also opined that tinnitus was not due to in-service noise exposure.

Hearing Loss

The Board finds that service connection for hearing loss is not warranted.  Initially, the Veteran is competent to identify in-service noise exposure, and impaired hearing during service, and to report that he has continued to experience hearing loss since service.  As a layperson, however, he is not competent to provide a nexus opinion between the current disability and the in-service findings of temporary hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg).  This is especially true considering the fact that following reports of in-service hearing loss, subsequent audiometric testing showed normal hearing, which complicates the etiology picture of the current disability.

Despite the fact that the Veteran is competent to report impaired hearing, the Board does not find his reports of impaired hearing beginning in service, continuing to the present, to be credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  First, his denials of all hearing protection in service are not credible, as the evidence demonstrates at least some use of hearing protection.  Audiograms from April and May 1965 indicated the use of hearing protection.  As described above, a separate April 1965 treatment note documented irregular use of earmuffs/earplugs.  While the Board has conceded noise exposure, and it is evident that the failure to use consistent ear protection increased that noise exposure in service, the denial of any hearing protection in service, in contrast to his contemporaneous reports of at least some usage, detracts from the Veteran's credibility.

Second, the reports that he has had impaired hearing from April 1965 to the present are not credible, as there is audiometric evidence to the contrary, and because the Veteran denied ear trouble on his Medical History Report at the time of his separation.  Even were the Board to accept the Veteran's position that he "just pressed buttons" in order to pass his separation examination because he wanted to get out of the Air Force before winter began, that statement fails to address the fact that audiometric testing prior to his separation examination had already demonstrated a return to normal hearing from the April 1965 hearing loss results.  The May 1965 results, as well as his self-completed Medical History Report, undermine the Veteran's claim that his hearing loss has been continuous since it was first noted in April 1965.  There is also nothing in the record to support his recent claim that the Air Force wanted to perform ear surgery prior to his separation.  Because the Board finds the Veteran's statements regarding his hearing loss are not credible, the Board assigns them no probative weight.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995) (holding that the Board may consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant in determining the probative weight to assign evidence).

The post-service audiological evidence does not support the Veteran's claim for service connection.  Initially, two of the three "opinions" of record are not probative of whether the current hearing loss disability is etiologically related to service.  With regard to the September 2006 private audiology report, though the evidence of a hearing loss disability is probative, the associated "opinion," that "[t]his type of hearing loss can be caused by exposure to loud noises such as jet engines," is not, because the statement is speculative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative). 

Similarly, the August 2008 VA negative etiology opinion regarding hearing loss is not probative, because the examiner did not have all of the facts before her, not having found the enlistment examination results in the claims file.  Id.  

The one opinion of record that the Board finds to be probative of the nexus issue of that of the June 2009 VA examiner.  Id.  That examiner explained why the April 1965 hearing loss evidence was not related to noise exposure, due to the fact that it was flat and temporary, rather than permanent and high-frequency in nature.  Further, the examiner found that the normal findings from the time of separation, and especially the lack of high-frequency hearing loss at that time, suggested that any current hearing loss began after service.  The Board finds no evidence to contradict the June 2009 examiner's opinion, and finds it to be well-reasoned and fully-supported.  Id.  

With the only probative evidence being the June 2009 opinion, the Board finds that the current hearing loss disability began after the Veteran's separation from active duty.  38 C.F.R. § 3.303(a).  

Furthermore, based on the foregoing, there is no probative evidence to suggest that compensably disabling sensorineural hearing loss was manifested within the first year following the Veteran's separation from active duty.  Therefore, service connection on a presumptive basis for a sensorineural hearing loss is not warranted.  38 C.F.R. §§ 3.307(a), 3.309(a).  There are likewise no grounds to grant service connection based on a continuity of symptomatology for a chronic disease, as his symptoms have not continued since service.  38 C.F.R. § 3.303(b).

Tinnitus

The evidence regarding the onset of tinnitus is inconsistent.  There are no reports of tinnitus in the medical records from the Veteran's active duty service.  As noted above, the Veteran denied ear trouble on his Report of Medical History, completed as part of his separation from active duty.  At the time of the August 2008 examination, he reported constant bilateral tinnitus during military service, and he similarly stated that his tinnitus began during service on his October 2008 notice of disagreement.  In contrast, the Veteran informed the June 2009 examiner that his tinnitus had been ongoing for many years, but he was not sure when it began.  

As with the analysis of the Veteran's hearing loss claim, while he is competent to report the existence and onset of tinnitus symptomatology, his claims in that regard are not credible, due to the inconsistency in his reports.  Barr, 21 Vet. App. 308.  The Veteran denied ear trouble at separation.  In conjunction with this claim, he asserted that tinnitus was present during service at his August 2008 examination, and in an October 2008 statement.  He contradicted that report in June 2009, acknowledging that he did not know how many years his tinnitus had been present.  Also detracting from the Veteran's credibility regarding the onset of his tinnitus is his claim that he was taken off the flight lines in April 1965 due, in part, to ringing in his ears.  The April 1965 records contradict that statement, in that they are clear that he was removed from work involving hazardous noise exposure due to the audiometric findings showing a significant decibel threshold loss in April 1965.  As such, his reports of in-service onset, and continuity since service, are not probative.  Caluza, 7 Vet. App. at 511-12.  

With regard to nexus opinions of record, the August 2008 examiner opined that the current tinnitus disability was due to the Veteran's hearing loss disability.  While the August 2008 examiner's opinion on whether hearing loss began during service was not probative, as she did not have all of the relevant evidence regarding hearing loss before her when she provided her opinion, the opinion that tinnitus is secondary to the current hearing loss disability does not suffer from the same deficiency, as the opinion specifically relates the tinnitus disability to the indisputable hearing loss disability.  The June 2009 examiner similarly found that tinnitus was less likely due to military noise exposure.  The examination reports are probative of the etiology of the Veteran's tinnitus.  See Nieves-Rodriguez, 22 Vet. App. at 302.

Notably, neither the August 2008, nor the June 2009 examiners addressed the Veteran's claim that tinnitus had been present since service.  As the Board has found his statements in that regard to lack credibility, the examiners' oversight in that regard does not detract from the probative value of their opinions.  

As the Board finds that the Veteran's reports regarding the onset of tinnitus symptomatology are not probative, and the VA examiners determined that tinnitus was not due to in-service noise exposure, but rather was secondary to the hearing loss disability that developed post-service, there is no probative evidence to link the current tinnitus disability to the Veteran's active duty service.  Service connection must therefore be denied.  38 C.F.R. § 3.303. 

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


